Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Note: The date of the interview summary mailed 8/26/2022 has a typographical error: the interview was conducted on 8/22/2022 as opposed to 8/23/2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The record is clear on the reasons for allowance.

Related Art	Baseye et al (US Patent No.: 10566012) discloses speech recognition system isolating speech from one or more speaking users from multiple received audio signals and to detect the beginning and/or end of the speech based at least in part on the isolation. Fig. 1a shows a dishwasher and stereo speaker positioned around the ASR device. The ASR may receive an utterance from a user. The direction of the beams from which audio may enter the various microphones can be used to isolate the user’s speech by focusing the audio processing on the audio received form the position of the user. Such reference fails to disclose the recited limitation singularly or in combination with another reference.

Gunawan et al (US Patent No.: 10924872) discloses an audio capture system including microphone positioned to capture respective audio signals from different directions or locations within an audio environment. Such reference fails to disclose the recited limitation.

Wexler et al (US Publication No.: 20210337307) discloses a wearable device comprising a microphone capturing sounds from the environment, wherein speech from different speakers are clustered or grouped with the respective speaker along with the time in which the person spoke. Such reference fails to disclose the recited limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA WONG/Primary Examiner, Art Unit 2655